Citation Nr: 0835722	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  07-20 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
hearing loss.

2.  Entitlement to an initial compensable evaluation for 
headaches.

3.  Entitlement to an initial compensable evaluation for 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1977 to May 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by the 
Waco, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran's claim file was 
subsequently permanently transferred to the Wichita, Kansas 
RO.

In June 2008, the veteran presented personal testimony during 
a travel board hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.

As the veteran has perfected an appeal as to the initial 
ratings assigned for the aforementioned disabilities, the 
Board has characterized these issues in accordance with the 
decision in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(appeals from original awards are not to be construed as 
claims for increased ratings), which requires consideration 
of the evidence since the effective date of the grant of 
service connection.  As Fenderson requires that the claim not 
be construed as a claim for increased rating, the 
requirements of Vazquez-Flores v. Peake, 22 Vet.App. 
37 (2008) are not applicable to the present claims.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  Hearing loss is presently manifested by level I hearing 
acuity in the right ear and level I hearing acuity in the 
left ear.

3.  Headaches are presently manifested by non-prostrating 
attacks two or three times a week.

4.  Bilateral pes planus is presently manifested by pain on 
manipulation and use of the feet.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
2002); 38 C.F.R. §§ 3.321, 4.85, Diagnostic Code 6100 (2007).

2.  The criteria for an initial compensable evaluation for 
headaches are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2007).

3.  The criteria for an initial evaluation of 10 percent, but 
no higher, for bilateral pes planus have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in June 2005.  That letter notified the veteran 
of VA's responsibilities in obtaining information to assist 
the veteran in completing his claims and identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

General Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).
At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2007).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).



Hearing Loss

VA regulations provide a table for ratings purposes (Table 
VI) to determine a Roman numeral designation (I through XI) 
for hearing impairment, established by a state-licensed 
audiologist including a controlled speech discrimination test 
(Maryland CNC), based upon a combination of the percent of 
speech discrimination and the puretone threshold average 
which is the sum of the puretone thresholds at 1000, 2000, 
3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 
(2007).  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear.  Id.  

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  VA audiometric examinations for 
rating purposes are to be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a).  

Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VII
Percentage evaluation for hearing impairment
(Diagnostic Code 6100)

Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

In the exceptional case where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities. The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321 (2007)

In this case, on VA audiological evaluation in October 2005, 
pure tone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
AVG
RIGHT
10
10
55
65
35
LEFT
10
10
50
60
33

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 96 percent in the left ear.  The 
examiner stated that the veteran had mild to moderately 
severe sensorineural hearing loss in both ears.

On VA audiological evaluation in September 2006, pure tone 
thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
AVG
RIGHT
10
10
55
60
34
LEFT
10
15
45
55
31

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 96 percent in the left ear.  The 
diagnosis given was bilateral sensorineural hearing loss.

During the veteran's June 2008 personal hearing before the 
undersigned Veterans Law Judge, the veteran indicated that he 
was issued hearing aids in November 2006.  He said that he 
wore them every day.  He mentioned that he was not issued 
hearing protection for several years while he was in the 
military, and he worked around forklifts, flight lines, and 
aircrafts.  He remarked that background noise affected his 
hearing immensely.

As a preliminary matter, the Board notes that the veteran 
does not present an exceptional pattern of hearing impairment 
according to VA regulations, as the puretone threshold at all 
four of the specified frequencies (1000, 2000, 300, and 4000 
Hertz) is not 55 decibels or more.  See 38 C.F.R. § 4.86 
(2007).  Consequently, the Board will evaluate the veteran's 
hearing using Table VI.

Applying the October  2005 VA audiology examination findings 
to Table VI, the veteran rates a Roman Numeral designation of 
I for the right ear and I for the left ear.  Applying those 
Roman Numeral designations to Table VII results in a non-
compensable evaluation.

Applying the September 2006 VA audiology examination findings 
to Table VI, the veteran rates a Roman Numeral designation of 
I for the right ear and I for the left ear.  Applying those 
Roman Numeral designations to Table VII results in a non-
compensable evaluation.  Consequently, a compensable 
evaluation is not warranted at any time during the period of 
the appeal.

The Board finds the October 2005 and September 2006 
examinations were adequate for rating purposes.  The 
examiners fulfilled their requirements by eliciting 
information from the veteran concerning his medical history 
and conducting the necessary tests in accordance with 
standard medical practice and guidelines promulgated by the 
Secretary of Veterans' Affairs.  See Martinak v. Nicholson, 
21 Vet. App. 447 (2007).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
bilateral hearing loss, that would take the veteran's case 
outside the norm so as to warrant an extraschedular rating 
(38 C.F.R. § 3.321).  There is no probative evidence of any 
marked interference with employment due solely to the 
veteran's hearing loss.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

Although the veteran may genuinely and sincerely believe that 
his hearing loss warrants a compensable increased rating, he 
is not a licensed medical practitioner and is not competent 
to offer medical opinions as to the extent of his disability.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The Board finds the 
preponderance of the evidence is against the claim.

Headaches

8100
Migraine:
Ratin
g

With very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability
50

With characteristic prostrating attacks occurring 
on an average once a month over last several 
months
30

With characteristic prostrating attacks averaging 
one in 2 months over last several months
10

With less frequent attacks
0
38 C.F.R. § 4.124a, Diagnostic Code 8100 (2007).

On VA examination in October 2005, the veteran reported a 
history of headaches that had started while he served on 
active duty.  He said that Motrin helped.  He said he had 
headaches every two to three days that were located in the 
right temporal area without radiation.  He said that taking 
aspirin helped to relieve the pain.  He reported no 
associated blurred vision or diplopia.  During the headaches, 
he said he was sensitive to light but not to sound.  He 
reported that his headaches were now more frequent but not 
more intense, and they would get worse if he did not take 
Motrin or aspirin.

In his VA form 9 submitted in May 2007, the veteran stated 
that his headaches caused lapses in his memory.  He said that 
due to his headaches he had to sit and lie down for extended 
periods of time.  He said that his attacks were prostrating.

During his June 2008 personal hearing before the undersigned 
Veterans Law Judge, the veteran clarified his previous 
statement about his headaches being prostrating.  He said 
that if a prostrating attack meant absolutely lying down, 
shutting off the lights, and withdrawing from society for 
hours, then he did not have prostrating attacks.  However, he 
said that if a prostrating attack meant sitting down in a 
chair, getting away from a noisy environment, and getting 
away from regular day-to-day activities, then he did have 
prostrating attacks.  He said that if he could sit down, take 
extra strength Tylenol, and turn on a fan, then he could 
function.  He said that his headaches would last about an 
hour to 90 minutes.  He did not take prescription medication 
for his headaches.  He said his headaches occurred once or 
twice a week.  The headaches gave him nausea and suppressed 
his appetite.

Based on the evidence of record, the Board finds that at all 
times throughout the period of appeal, the veteran's 
headaches have been manifest by non-prostrating attacks that 
occur two or three times a week.  In this matter, the Board 
finds the veteran's description of his headaches to provide 
competent evidence of his symptomatology.  Lay testimony is 
competent to establish the presence of observable 
symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In his June 2008 Board hearing, the veteran clarified that 
his headaches caused him to take over-the-counter medicine, 
sit in a chair, and get away from noisy environments for 
about 60 to 90 minutes.  He indicated that his headaches did 
not cause him to lie down, shut off the lights, and withdraw 
from society for hours.  He also indicated that he had never 
been prescribed medication for his headaches.  While the 
veteran clearly suffers from headaches, the evidence of 
record does not indicate that they cause prostrating attacks.  
Without evidence of prostrating attacks, a compensable 
evaluation for headaches is not warranted.  See 38 C.F.R. § 
4.124a Diagnostic Code 8100.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
his headaches, that would take the veteran's case outside the 
norm so as to warrant an extraschedular rating (38 C.F.R. 
§ 3.321).  There is no probative evidence of any marked 
interference with employment due solely to the veteran's 
headaches.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The Board finds the 
preponderance of the evidence is against the claim.

Pes Planus

The intent of the schedule is to recognize painful motion 
with joint or particular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59 (2007).  

527
6
Flatfoot, acquired:
Ratin
g

Pronounced; marked pronation, extreme tenderness 
of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo 
achillis on manipulation, not improved by 
orthopedic shoes or appliances.



Bilateral
50


Unilateral
30

Severe; objective evidence of marked deformity 
(pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of 
swelling on use, characteristic callosities:



Bilateral
30


Unilateral
20

Moderate; weight-bearing line over or medial to 
great toe, inward bowing of the tendo achillis, 
pain on manipulation and use of the feet, 
bilateral or unilateral
10

Mild; symptoms relieved by built-up shoe or arch 
support
0
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2007).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2007).  "[F]unctional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  The 
Court has held that no increased ratings were possible under 
the provisions of 38 C.F.R. § 4.40 when the veteran was 
receiving the maximum schedular rating for limitation of 
motion.  See Johnston v. Brown, 10 Vet. App. 80 (1997).

On VA examination in October 2005, the veteran reported that 
he had previously been treated with inserts for his pes 
planus, and the inserts did not help.  He said that later he 
was given special boots, and the special boots helped him 
greatly.  He mentioned that he does not wear his special 
boots at his job, and he was unable to stand or walk for long 
periods.  While he had no weakness in his feet or ankles, he 
said that his feet would swell occasionally.  On objective 
examination, the examiner found no deformities, no swelling, 
no palpable tenderness or pain with manipulation, no 
calluses, and no ulcerations in the veteran's feet.  It was 
noted that bilateral pes planus was present.  The examiner 
observed that active range of motion in the feet and ankles 
did not produce any weakness, fatigue, or incoordination.  
The diagnosis was bilateral pes planus with chronic pains if 
the veteran does not wear special shoes.

In his VA form 9 submitted in May 2007, the veteran indicated 
that he could not stand for more than 10 or 15 minutes 
without feeling needles coming through the bottom of his 
feet.  He said that arch supports did not help, but the 
special boots made for him previously by the service helped.  
He said that he could not perform a job that required 
prolonged standing.

During his June 2008 hearing before the undersigned Veterans 
Law Judge, the veteran said that he wore special shoes.  He 
had not seen a podiatrist since leaving the service.  He said 
that he was currently unemployed.  Since leaving active duty, 
he had worked as a teacher, but he could not continue working 
as a teacher because he could not stand.  He said he 
experienced spasms in his feet and used shoe inserts.  He 
reported constant foot pain.  He would soak and massage his 
feet, and he said he got calluses and swelling.  He said that 
he could continue in a teaching job as long as accommodations 
were made for him to be able to sit.

Based on the evidence of record, the Board finds that an 
initial evaluation of 10 percent, but no higher, for 
bilateral pes planus is warranted.  The Board notes that the 
October 2005 VA examination did not show that the veteran's 
weight-bearing line is over or medial to his great toe.  
Likewise, there is no evidence of inward bowing of the tendo 
achillis.  Based solely on those observations, a compensable 
evaluation for bilateral pes planus is not warranted.

However, the Board is mindful that ratings can be considered 
based on functional loss due to pain on use or due to flare-
ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  The evidence of record documents the 
veteran's reports of pain.  The October 2005 VA examiner 
provided a diagnosis of bilateral pes planus with chronic 
pains if the veteran does not wear special shoes.  The 
veteran has testified that he does not have the special shoes 
that relieved his pain while he was on active duty.  The 
veteran has also provided accounts of his limited ability to 
stand due to pain in his VA form 9 and during his June 2008 
Board hearing.  Therefore, the Board finds that a rating of 
10 percent, but no higher, is warranted throughout the period 
of appeal for bilateral pes planus.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization, 
related to this service-connected disorder that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  The bilateral pes planus is 
adequately rated under the available schedular criteria.  
Pain and some degree of interference with employment are 
contemplated by the schedular guidelines.  The Board notes 
that veteran has indicated that his foot pain interferes with 
his employment as a teacher; however, the veteran also 
indicated that with special accommodations (i.e., being able 
to sit), he would likely be able to continue to teach.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. 
§ 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).


ORDER

Entitlement to an initial compensable evaluation for hearing 
loss is denied.

Entitlement to an initial compensable evaluation for 
headaches is denied.

Entitlement to an evaluation of 10 percent, but no higher, 
for bilateral pes planus is granted, subject to the 
regulations governing the payment of monetary awards.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


